Citation Nr: 1710006	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  13-06 334A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 11 to June 28, 1985, and from May 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2012 by a Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, entitlement to TDIU.  

In addition to the TDIU claim, the RO certified on appeal an increased rating claim for a rating higher than 70 percent for service-connected posttraumatic stress disorder (PTSD).  However, for the following reasons, the Board finds that this issue is not on appeal.  

The July 2012 rating decision also continued a 70 percent rating for PTSD.  In the Veteran's September 2012 notice of disagreement (NOD), he expressly limited his appeal of the July 2012 decision to the issue of unemployability.  The NOD did not reference the PTSD rating.  The procedural posture was correctly addressed in a February 2013 statement of the case (SOC), which solely included the TDIU issue.  A March 2013 substantive appeal (VA Form 9) perfected the appeal of the TDIU issue.

In December 2013, after additional evidence was received, the RO issued a supplemental statement of the case (SSOC) on the TDIU issue, but also added the issue of a rating higher than 70 percent for PTSD.  This action was in contravention of 38 C.F.R. § 19.31(a), which provides "in no case will a [SSOC] be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the [SOC]."  Thus, the PTSD rating issue is not properly on appeal.  Moreover, the RO issued a separate December 2013 rating decision continuing the 70 percent rating for PTSD.  This was the proper action as the Veteran had an opportunity to appeal the decision within one year, which he did not.

Furthermore, there is some indication that the Veteran withdrew his present appeal.  In May 2014, the Veteran requested that all his appeals be closed and that he no longer wished to pursue any further action at this time.  A fair reading of the statement reflects a withdrawal of the appeal, which is effective at the time they are made.  See 38 C.F.R. § 20.204.  However, in response to a May 2014 letter from the Board, the Veteran submitted another statement in November 2014 indicating that he wished to continue with the appeal to the Board.  In light of these circumstances, the Board does not accept the Veteran's May 2014 statement as a withdrawal of the TDIU claim as a withdrawal must be done with a full understanding of the consequences of such action.  See Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  "Other contemporaneous circumstances," namely the November 2014 statement do not show a withdrawal.  See Warren, 28 Vet. App. at 218-19 (distinguishing Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996)).


REMAND

In March 2012, the Veteran filed a claim for TDIU as a result of his service-connected PTSD.  He reports that he has not worked since 2007.  See Veteran's March 2012 claim for TDIU and VA examination synopsis and opinion dated June 19, 2012.  Review of the record reveals that the Veteran, who has a 70 percent rating for PTSD, a 10 percent rating for tinnitus, and a noncompensable rating for irritable bowel syndrome (IBS), has met the schedular criteria for a grant of TDIU since May 12, 2011.  See 38 C.F.R. § 4.16(a).  

In an opinion dated June 19, 2012, a VA examiner (a psychologist) averred that the Veteran's service-connected PTSD, alone, did not preclude employment; and in an opinion dated June 27, 2012, another VA examiner (a nurse practitioner) averred that the Veteran's service-connected IBS, alone, did not preclude employment.  

More recently, medical evidence has been received that indicates that the Veteran may be unemployable due to his service-connected disabilities.  See private PTSD assessment dated December 6, 2013, which found the Veteran with a GAF of 50 and unable to obtain substantially gainful employment.  See also report dated July 1, 2015, from a VA Vet Center.  Both providers advised that the Veteran was receiving PTSD treatment at their facility.

Although this evidence was received by the RO prior to certification of the claim to the Board, it has not been addressed by the AOJ.  See 38 C.F.R. § 19.31(b)(1).  On remand, the RO will have an opportunity to do so.  Additionally, on remand, the claims file should be updated to include all VA and private PTSD treatment records.  A new medical opinion should also be obtained as requested by the Veteran's representative in a December 2016 brief.

Accordingly, the case is REMANDED for the following actions:

1.  Request a copy of all of the Veteran's PTSD, IBS, and tinnitus treatment records dated after December 16, 2013, from the Lexington Vet Center and the Lexington VA Medical Center; and associate these records with the claims file.  

2.  Send a letter to the Veteran asking him to identify the source/location of any outstanding private PTSD treatment records, and then take steps to obtain those records.  Associate any located records with the claims file.

3.  After completion of steps 1 and 2, forward the claims file for review by an appropriate medical professional for an opinion on the TDIU issue.  The reviewer should comment on the effects of the Veteran's service-connected disabilities, and particularly PTSD, on his ability to secure and follow a gainful occupation.

The opinion should be based on a review of all of the medical and lay evidence, and take into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities).  

A rationale for this opinion should be provided, together with appropriate reference to facts found in the claims file.  

NOTE:  If it is felt that a VA examination is needed to answer the question, then one should be scheduled.

4.  After completion of the above and any other development as may become indicated, re-adjudicate the issue of entitlement to TDIU.  If the benefit remains denied, provide the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

